Citation Nr: 0909901	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  04-37 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active service from May 9, 1966 to June 13, 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the RO.  

In January 2006, the Board remanded the case for further 
evidentiary development.  After the case was returned to the 
Board, the Board requested an expert opinion from a physician 
with the Veterans Health Administration.  The case has now 
been returned to the Board for appellate review.  



FINDINGS OF FACT

1.  The Veteran experienced symptoms of anxiety prior to and 
during his brief period of active duty when he was found to 
have an acute anxiety stress reaction after about 20 days of 
basic training and was released due to unsuitability.  

2.  Following service, the Veteran is shown to have had been 
hospitalized for episodic excessive drinking in May 1969, to 
have received treatment for alcoholism, anxiety and reactive 
depression in the early 1980's, and to have undergone 
individual psychotherapy in 1994 and 1995 for a cyclothymic 
disorder associated with facing charges of forgery with a 
history of criminal charges and substance abuse.   

3.  The currently demonstrated generalized anxiety disorder 
and dysthymia are not shown to have been clinically present 
in service or otherwise to be due to any event or incident of 
the Veteran's brief period of active service.  


CONCLUSION OF LAW

The Veteran's innocently acquired psychiatric disability 
manifested a generalized anxiety disorder and dysthymia are 
not due to disease or injury that was incurred in or 
aggravated by active service; nor may a psychosis be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in her 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In October 2002 and January 2006 letters, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need to advise VA of or submit any further 
evidence that pertained to the claim.  He was also advised of 
how disability ratings and effective dates were assigned in a 
September 2006 letter.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service private and 
VA treatment records and examination reports, Social Security 
disability records, lay statements, as well as the Veteran's 
own statements.  

Additionally, the Veteran provided personal testimony at a 
hearing before a Decision Review Officer at the RO in 
January 2004, and at a videoconference hearing before the 
undersigned Veterans Law Judge in May 2005.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  

Thus, the record demonstrates that the Veteran had actual 
knowledge of what was needed to substantiate the claim, which 
cured any defect in the notice provided.  See Sanders, supra.  
Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Id.  As such, there is no indication that 
there is any prejudice to the veteran in considering this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2008).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2008).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  

This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  In addition, temporary 
flare-ups, even in service, will not be considered sufficient 
to establish an increase in severity unless the underlying 
condition, as contrasted to the symptoms, is worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 
5 Vet. App. 268, 271 (1993).  See also, Daniels v. Gober, 10 
Vet. App. 474, 479 (1997).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also, Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).  

A history provided by the veteran of the preservice existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  See 38 C.F.R. 3.304(b)(1) (2007); see 
also, Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded 
history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by 
medical examiners).  Crowe v. Brown, 7 Vet. App. 238 (1995) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Veteran contends that he is entitled to service 
connection for an acquired psychiatric disorder.  However, 
after careful consideration of all procurable and assembled 
data, the Board finds that service connection is not 
warranted because the evidence does not establish that the 
Veteran's psychiatric disorder began in or is otherwise 
related to his active military service.  To the extent that 
any disability preexisted the veteran's active service, the 
medical evidence fails to show that it was permanently 
aggravated thereby during his short period of service.  

The Veteran's service treatment records indicate that in his 
Report of Medical History, dated in November 1965, he 
indicated that he had experienced frequent trouble sleeping, 
depression or excessive worry and nervous trouble.  Upon 
examination, the physician noted symptoms of mild insomnia 
and mild anxiety.  No clinical psychiatric diagnosis was made 
and the Veteran was deemed qualified for service.  

The Veteran reported for active duty on May 9, 1966.  He was 
seen less than 20 days later for complaints of increasing 
anxiety.  A consultation revealed that he was undergoing an 
acute anxiety reaction manifested by anorexia, insomnia and 
marked hyperactivity.  Continued training was thought to be 
impossible.  Administrative separation was recommended.  Upon 
separation examination in June 1966, it was determined that 
there was no significant illness or injury during his term of 
service and no aggravation of preexisting conditions.  

The record does not show that the Veteran was diagnosed with 
a chronic psychiatric disorder prior to service or in 
service.  His symptoms of anxiety are shown to have been 
present prior to his service.  He reported such symptoms 
prior to his entry on active duty and experienced similar 
symptoms shortly after his entry into active duty.  
Consequently, pursuant to 38 C.F.R. § 3.303(c), the Board 
concludes that those symptoms preexisted his military 
service.  

Moreover, the medical records do not support a finding of 
permanent aggravation of those symptoms in service.  First, 
the Veteran was not diagnosed with a chronic psychiatric 
disorder in service.  Second, the separation examination 
specifically concluded that no preexisting conditions were 
aggravated.  

This conclusion was made with consideration of the Veteran's 
clinical history and a current consultation and is sufficient 
to rebut the presumptions of soundness and aggravation in 
this case to the extent that they may apply.  See 38 C.F.R. 
§ 3.306; Gahman, supra.  Furthermore, a temporary flare-up is 
not sufficient to establish an increase in severity of a 
condition.  See Hunt, supra.  

Additionally, there are no post-service medical records dated 
from 1966 to 1968 that document continued treatment for 
anxiety after the Veteran's discharge.  The earliest post-
service medical evidence in the file is dated in May 1969, 
approximately three years after the Veteran's release from 
active duty.  These records, however, also do not show that 
the Veteran was diagnosed with a psychiatric disorder.  These 
treatment reports indicate that he was seen for episodic 
excessive drinking.  

Consequently, the Board finds that the record does not 
support a finding of service connection based on continuity 
of symptomatology pursuant to 38 C.F.R. § 3.303(b).  In this 
regard, the Board observes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Subsequent medical records document treatment for psychiatric 
symptomatology; however, the Veteran's military service is 
not mentioned.  For example, in a June 1981 treatment note, 
it was reported that the veteran had reactive depression.  A 
family crisis was noted to be the precipitating factor.  
November and December 1983 notes from Nancy Zurbach, M.D., 
indicated that the Veteran was diagnosed with an upper GI 
bleed, chronic anxiety and alcoholism.  His military service 
was not mentioned.  

A note from Charles W. Acker, PH.D., dated in March 1995, 
showed that the Veteran had been seen from July 1994 to 
February 1995.  The diagnosis was that of cyclothymic 
disorder.  Dr. Acker, indicated that the 
associated/precipitating factors were facing charges for 
forgery; a history of criminal charges; and substance abuse.  
Again, his period of active duty was not mentioned.  

In a November 1992 letter, David R. Houston, Ph.D., reported 
that he diagnosed the Veteran with generalized anxiety 
disorder and dysthymic disorder.  He noted that the level of 
adaptability, flexibility, and tolerance were significantly 
problematic, and his ability to persist and sustain 
concentration was poor.  He indicated that the Veteran had 
these difficulties for most of his life, but they had 
recently intensified.  

In a handwritten notation, dated in November 2002, Dr. 
Houston related that he continued to treat the Veteran until 
June 1994.  He added that the primary diagnosis had changed 
to antisocial personality disorder, of which depression and 
anxiety were symptomatic.  He did not see any signs or 
symptoms of post-traumatic stress disorder (PTSD).  There was 
no mention of the Veteran's military service.  

In a November 1992 statement in support of his claim, as well 
as at his personal hearings, the Veteran asserted that he was 
attacked by four men while he was on guard duty.  They hit 
him on the head with clubs, and he was hospitalized and 
subsequently discharged from service.  He contended that he 
had been disabled since that time.  

There is nothing in the record, however, to support the 
Veteran's assertions.  The Veteran's service treatment 
records do not indicate that he was hospitalized after being 
assaulted.  In August 2004, the Department of the Air Force 
responded that no records pertaining to the Veteran's 
allegations were available.  Any records that might have 
existed were destroyed in accordance with Air Force 
regulations.  

A September 2003 statement from a fellow serviceman, James 
Duquette, indicated that he recalled that the Veteran was 
gone from the barracks after he returned from a period of 
base liberty.  He was never told a reason for his departure.  
Mr. Duquette did not provide any verification that the 
veteran was attacked while he was on active duty.  

In light of the fact that this assertion was initially made 
more than 30 years after it allegedly happened, and there is 
no contemporaneous evidence to support the assertion, the 
Board finds that the Veteran's statements lack credibility.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).  

It follows that any medical opinions that relied on the 
Veteran's statements would be lacking probative value.  See 
Boggs v. West, 11 Vet. App. 334, 345 (1998) (an assessment 
based on an inaccurate history supplied by the veteran is of 
no probative value); see also; Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993) (finding that presumption of credibility 
did not arise because physician's opinion was based upon "an 
inaccurate factual premise" and thus had "no probative value" 
since it relied upon veteran's account of his medical history 
and service background).  

Consequently, the Board finds that the July 2007 VA 
examination report in which the examiner concluded that the 
Veteran's current anxiety disorder was at least as likely as 
not aggravated by the events he experienced in service to 
lack probative value.  Again, the Veteran's allegation that 
he was attacked is simply not supported by the 
contemporaneous records and the examiner's reliance on the 
Veteran's statements is not sufficient to establish a nexus 
or statement in support of the claim.  

In a subsequently obtained  October 2008 VHA medical opinion, 
based on a full review of the record, a VA psychiatrist 
concluded that, although the Veteran currently had diagnoses 
of generalized anxiety disorder and dysthymia, it was 
unlikely that he exhibited manifested of an innocently 
acquired psychiatric disorder in service or that the recently 
diagnosed anxiety disorder was due to an event that occurred 
in service.  

Based on his probative evidence, as well as the other 
evidence of record, the Board concludes that service 
connection for an acquired psychiatric disorder is not 
warranted.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998) (It is the responsibility of the Board to determine 
the probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for an innocently acquired psychiatric 
disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


